DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan A. Schneider on 7/18/22.
The application has been amended as follows: 
In claim 8, line 11 “is selected from the group consisting of” has been replaced with –comprising--.

Claim 32 has been cancelled.

In claim 36, line 10 after “interlayer material” insert --, wherein the interlayer material comprises Al and Cu in about a 5:1 (Al:Cu) weight ratio--.




NEW CLAIMS 38-44 have been added.
38.  (new)  The method of claim 3, wherein the interlayer material comprises the θ phase (CuAl2).
39.  (new)  The method of claim 3, wherein the interlayer material comprises about 2.8% wt% of the θ phase (CuAl2).
40.  (new)  The method of claim 3, wherein the interlayer material has a hardness of about 6.3 GPa.
41.  (new)  The method of claim 3, wherein the interlayer material has a density of about 2750 kg m-3.
42.  (new)  The method of claim 8, wherein the dielectric substrate comprises AlN;
wherein the heat sink comprises AlSiC; and
wherein the interlayer material comprises the θ phase (CuAl2).
43.  (new)  The method of claim 8, wherein the dielectric substrate comprises AlN;
wherein the heat sink comprises AlSiC; and
wherein the interlayer material comprises about 2.8% wt% of the θ phase (CuAl2).
44.  (new)  The method of claim 8, wherein the dielectric substrate comprises AlN;
wherein the heat sink comprises AlSiC; and
wherein the interlayer material has a hardness of about 6.3 GPa and a density of about 2750 kg m-3.

Allowable Subject Matter
Claims 1, 3-6, 8, 13-14, 17-19, 22-31, and 33-44 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kiley Stoner whose telephone number is 571-272-1183.  The examiner can normally be reached Monday-Thursday (9:30 a.m. to 8:00 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735